United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60591
                           Summary Calendar



JOSE MARIA SALVADOR-REYES,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A29 766 843
                         --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Maria Salvador-Reyes (Reyes) petitions for review of

the Board of Immigration Appeals’s (BIA) March 17, 2004, decision

dismissing the appeal from the denial of his motion to reopen a

1990 in absentia order of deportation.    The BIA denied Reyes’s

motion for reconsideration of this decision on June 8, 2004.

Reyes filed his petition for review on July 7, 2004.

     We are required to examine jurisdiction sua sponte if

necessary.     See Williams v. Chater, 87 F.3d 702, 704 (5th Cir.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60591
                                -2-

1996).   Reyes had 30 days to file a timely petition for review

from the BIA’s decision.   See Navarro-Miranda v. Ashcroft, 330
F.3d 672, 676 (5th Cir. 2003); Ibrik v. INS, 108 F.3d 596, 597

(5th Cir. 1997).   The BIA’s denial of an appeal and its denial of

a motion to reconsider are two separate final orders, each of

which requires its own petition for review.    See Stone v. INS,

514 U.S. 386, 394, 401-02, 405-06 (1995).    Because Reyes did not

file a petition for review of the BIA’s dismissal of his appeal

of the denial of his motion to reopen until more than three

months after this decision, his petition for review is not timely

as to the March 17, 2004 decision.   Accordingly, this court lacks

jurisdiction to review this decision, and the petition to review

it is DISMISSED.   See Karimian-Kaklaki v. INS, 997 F.2d 108, 111

(5th Cir. 1993).

     Although Reyes’s petition for review is timely as to the

BIA’s denial of his motion for reconsideration, he has not made

any arguments regarding this decision.    Therefore, he has

abandoned any challenge to the denial of his motion for

reconsideration, and, to the extent that his petition for review

may be construed as extending to that decision, it is DENIED.

See Al-Ra’id v. Ingle, 69 F.3d 28, 33 (5th Cir. 1995).